Exhibit 10.04
FLEXTRONICS INTERNATIONAL LTD.
1993 SHARE OPTION PLAN
ARTICLE ONE
GENERAL
I. PURPOSE OF THE PLAN
     A. This 1993 Share Option Plan (the “Plan”) is intended to promote the
interests of Flextronics International Ltd., a Singapore corporation (the
“Corporation”), by providing (i) key employees (including officers) of the
Corporation (or its parent or subsidiary corporations) who are responsible for
the management, growth and financial success of the Corporation (or its parent
or subsidiary corporations), (ii) certain non-employee members of the
Corporation’s Board of Directors (the “Board”) and (iii) certain consultants and
other independent contractors who provide valuable services to the Corporation
(or its parent or subsidiary corporations) with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in the service of the Corporation
(or its parent or subsidiary corporations).
     B. The Plan shall become effective on December 1, 1993 upon adoption by the
Board, and such date shall accordingly constitute the Effective Date of the
Plan.
II. DEFINITIONS
     A. For purposes of the Plan, the following definitions shall be in effect:
          BOARD: the Corporation’s Board of Directors.
          CHANGE IN CONTROL: a change in ownership or control of the Corporation
effected through either of the following transactions:

  (a)   the direct or indirect acquisition by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept; or     (b)   a change in the
composition of the Board over a period of thirty-six (36) consecutive months or
less such that a majority of the Board members (rounded up to the next whole
number) ceases, by reason of one or more proxy contests for the election of
Board members, to be comprised of individuals who either (i) have been Board
members continuously since the beginning of such period or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board.

          CODE: the U.S. Internal Revenue Code of 1986, as amended.
          CORPORATE TRANSACTION: any of the following stockholder-approved
transactions to which the Corporation is a party:

 



--------------------------------------------------------------------------------



 



  (a)   a merger or consolidation in which the Corporation is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Corporation is incorporated,     (b)   the sale, transfer or
other disposition of all or substantially all of the assets of the Corporation
in complete liquidation or dissolution of the Corporation, or     (c)   any
reverse merger in which the Corporation is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger.

          EMPLOYEE: an individual who performs services while in the employ of
the Corporation or one or more parent or subsidiary corporations, subject to the
control and direction of the employer entity not only as to the work to be
performed but also as to the manner and method of performance.
          EXERCISE DATE: the date on which the Corporation shall have received
written notice of the option exercise.
          FAIR MARKET VALUE: the Fair Market Value per Ordinary Share determined
in accordance with the following provisions:

  (a)   If the Ordinary Shares are not at the time listed or admitted to trading
on any U.S. national stock exchange but are traded on the Nasdaq National
Market, the Fair Market Value shall be the closing selling price per Ordinary
Share on the date in question, as such price is reported by the National
Association of Securities Dealers through the Nasdaq National Market or any
successor system. If there is no reported closing selling price for the Ordinary
Shares on the date in question, then the closing selling price per Ordinary
Share on the last preceding date for which such quotation exists shall be
determinative of Fair Market Value.     (b)   If the Ordinary Shares are at the
time listed or admitted to trading on any U.S. national stock exchange, then the
Fair Market Value shall be the closing selling price per Ordinary Share on the
date in question on the U.S. exchange determined by the Plan Administrator to be
the primary market for the Ordinary Shares, as such price is officially quoted
in the composite tape of transactions on such exchange. If there is no reported
sale of the Ordinary Shares on such exchange on the date in question, then the
Fair Market Value shall be the closing selling price per Ordinary Share on the
exchange on the last preceding date for which such quotation exists.     (c)  
If the Ordinary Shares are on the date in question neither listed nor admitted
to trading on any U.S. national stock exchange nor traded on the Nasdaq National
Market, then the Fair Market Value per Ordinary Share on such date shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.

          HOSTILE TAKE-OVER: a change in ownership of the Corporation effected
through the following transaction:

  (a)   the direct or indirect acquisition by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept, and     (b)   the acceptance of
more than fifty percent (50%) of the securities so acquired in such tender or
exchange offer from holders other than Section 16 Insiders.

-2-



--------------------------------------------------------------------------------



 



          INCENTIVE OPTION: a stock option which satisfies the requirements of
Code Section 422.
          INITIAL AUTOMATIC GRANT DATE: January 24, 1994.
          1934 ACT: the U.S. Securities and Exchange Act of 1934, as amended
from time to time.
          NON-STATUTORY OPTION: a stock option not intended to meet the
requirements of Code Section 422.
          OPTIONEE: any person to whom an option is granted under the
Discretionary Option Grant or Automatic Option Grant Program in effect under the
Plan.
          ORDINARY SHARES: ordinary shares of the Corporation with a par value
of S$0.01 per share.
          PARENT: any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing more than fifty percent (50%) of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          PERMANENT DISABILITY OR PERMANENTLY DISABLED: the inability of the
Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
          PLAN ADMINISTRATOR: the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant Program with respect to one or more
classes of eligible persons, to the extent such entity is carrying out its
administrative functions under that program with respect to the persons under
its jurisdiction.
          PRIMARY COMMITTEE: the committee of two (2) or more non-employee Board
members appointed by the Board to administer the Discretionary Option Grant
Program with respect to Section 16 Insiders.
          SECONDARY COMMITTEE: the committee of one (1) or more Board members
appointed by the Board to administer the Discretionary Option Grant Program with
respect to eligible persons other than Section 16 Insiders.
          SERVICE: the performance of services on a periodic basis to the
Corporation (or any parent or subsidiary corporation) in the capacity of an
Employee, a non-employee member of the Board or an independent consultant or
advisor, except to the extent otherwise specifically provided in the applicable
stock option agreement.
          SECTION 12(g) REGISTRATION DATE: the date on which the initial
registration of the Ordinary Shares under Section 12(g) of the 1934 Act becomes
effective.
          SECTION 16 INSIDER: an officer or director of the Corporation subject
to the short-swing profit restrictions of Section 16 of the 1934 Act.
          SUBSIDIARY: any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
          TAKE-OVER PRICE: the greater of (a) the Fair Market Value per Ordinary
Share on the date the particular option to purchase Ordinary Shares is
surrendered to the Corporation in connection with a Hostile Take-Over or (b) the
highest reported price per Ordinary Share paid by the tender offeror in
effecting such Hostile Take-Over. However, if the surrendered option is an
Incentive Option, the Take-Over Price shall not exceed the clause (a) price per
share.
          UNDERWRITING EXECUTION DATE: the date on which the Underwriting
Agreement for the initial public offering of the Ordinary Shares in the U.S. is
executed and priced.

-3-



--------------------------------------------------------------------------------



 



     B. The following provisions shall be applicable in determining the parent
and subsidiary corporations of the Corporation:
          Any corporation (other than the Corporation) in an unbroken chain of
corporations ending with the Corporation shall be considered to be a PARENT of
the Corporation, provided each such corporation in the unbroken chain (other
than the Corporation) owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
          Each corporation (other than the Corporation) in an unbroken chain of
corporations beginning with the Corporation shall be considered to be a
SUBSIDIARY of the Corporation, provided each such corporation in the unbroken
chain (other than the last corporation) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
III. STRUCTURE OF THE PLAN
     A. Stock Programs. The Plan shall be divided into two (2) components: the
Discretionary Option Grant Program specified in Article Two and the Automatic
Option Grant Program specified in Article Three. Under the Discretionary Option
Grant Program, eligible individuals may, at the discretion of the Plan
Administrator, be granted options to purchase Ordinary Shares in accordance with
the provisions of Article Two. Under the Automatic Option Grant Program,
non-employee members of the Board will receive special option grants at periodic
intervals to purchase Ordinary Shares in accordance with the provisions of
Article Three.
     B. General Provisions. Unless the context clearly indicates otherwise, the
provisions of Articles One and Four shall apply to the Discretionary Option
Grant and the Automatic Option Grant Programs and shall accordingly govern the
interests of all individuals under the Plan.
IV. ADMINISTRATION OF THE PLAN
     A. The Primary Committee shall have sole and exclusive authority to
administer the Discretionary Option Grant Program with respect to Section 16
Insiders. No non-employee Board member shall be eligible to serve on the Primary
Committee if such individual has, during the twelve (12)-month period
immediately preceding the date of his or her appointment to the Committee or (if
shorter) the period commencing with the Section 12(g) Registration Date and
ending with the date of his or her appointment to the Primary Committee,
received an option grant under the Plan or any other stock option, stock
appreciation, stock bonus or other stock plan of the Corporation (or any parent
or subsidiary corporation), other than pursuant to the Automatic Option Grant
Program.
     B. Administration of the Discretionary Option Grant Program with respect to
all other persons eligible to participate in that program may, at the Board’s
discretion, be vested in the Primary Committee or a Secondary Committee, or the
Board may retain the power to administer that program with respect to all such
persons. The members of the Secondary Committee may be Board members who are
Employees eligible to receive discretionary option grants under the Plan or any
other stock option, stock appreciation, stock bonus or other stock plan of the
Corporation (or any Parent or Subsidiary).
     C. Members of the Primary Committee or any Secondary Committee shall serve
for such period of time as the Board may determine and may be removed by the
Board at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.
     D. Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Option Grant Program
and to make such determinations under, and issue such interpretations of the
provisions of such program and any outstanding options or stock issuances
thereunder as it may deem necessary or advisable. Decisions of the Plan
Administrator within the scope of its administrative functions under the Plan
shall be final and binding on all parties who have an interest in the
Discretionary Option Grant Program under its jurisdiction or any option grant
thereunder.

-4-



--------------------------------------------------------------------------------



 



     E. Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any option grants under the Plan.
     F. Administration of the Automatic Option Grant Program shall be
self-executing in accordance with the terms and conditions of that program, and
no Plan Administrator shall exercise any discretionary functions with respect to
any option grants made under that program.
V. OPTION GRANTS
     A. The persons eligible to participate in the Discretionary Option Grant
Program under Article Two shall be limited to the following:

  1.   officers and other key employees of the Corporation (or its parent or
subsidiary corporations) who render services which contribute to the management,
growth and financial success of the Corporation (or its parent or subsidiary
corporations); and     2.   those consultants or other independent contractors
who provide valuable services to the Corporation (or its parent or subsidiary
corporations) but who are not residents of Singapore.

     B. Non-employee Board members shall not be eligible to participate in the
Discretionary Option Grant Program. Such individuals shall, however, be eligible
to receive automatic option grants pursuant to the provisions of Article Three,
provided such individuals are not residents of Singapore.
     C. The Plan Administrator shall have full authority to determine which
eligible individuals are to receive option grants under the Discretionary Option
Grant Program, the number of Ordinary Shares to be covered by each such grant,
the status of the granted option as either an Incentive Option or a
Non-Statutory Option, the time or times at which each granted option is to
become exercisable and the maximum term for which the option may remain
outstanding.
     D. Options may be granted to eligible individuals or upon the request of
any such individual to a trust or other entity for the benefit of such
individual at the discretion of the Plan Administrator.
VI. STOCK SUBJECT TO THE PLAN
     A. The maximum number of Ordinary Shares which may be issued over the term
of the Plan shall not exceed 50,800,000* Ordinary Shares, subject to adjustment
from time to time in accordance with the provisions of this Section VI. The
Ordinary Shares reserved for issuance under the Plan shall be drawn from the
Corporation’s authorized but unissued Ordinary Shares.
     B. In no event may the aggregate number of Ordinary Shares for which any
one individual participating in the Plan may be granted stock options exceed
4,000,000* Ordinary Shares annually.
     C. Should one or more outstanding options under this Plan expire or
terminate for any reason prior to exercise in full (including any option
cancelled in accordance with the cancellation-regrant provisions of Section IV
of Article Two of the Plan), then the Ordinary Shares subject to the portion of
each option not so exercised shall be available for subsequent issuance under
the Plan. Ordinary Shares subject to any option or portion thereof surrendered
in accordance with Section V of Article Two or Section III of Article Three and
all Ordinary Shares issued under the Plan shall reduce on a share-for-share
basis the number of Ordinary Shares available for subsequent issuance the Plan.
     D. Should any change be made to the Ordinary Shares issuable under the Plan
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Ordinary
Shares as a class without the Corporation’s receipt of consideration, then
appropriate adjustments shall be made to (i)

-5-



--------------------------------------------------------------------------------



 



the maximum number and/or class of securities issuable under the Plan, (ii) the
maximum number and/or class of securities for which any one individual
participating in the Plan may be granted stock options over the term of the
Plan, (iii) the number and/or class of securities and price per share in effect
under each option outstanding under the Discretionary Option Grant or Automatic
Option Grant Program, and (iv) the class of securities for which automatic
option grants are to be subsequently made to newly elected or continuing
non-employee Board members under Automatic Option Grant Program. Such
adjustments to the outstanding options are to be effected in a manner which
shall preclude the enlargement or dilution of rights and benefits under such
options. The adjustments determined by the Plan Administrator shall be final,
binding and conclusive. In no event shall such adjustments be made to the number
of securities for which automatic option grants are to be subsequently made to
newly elected or continuing non-employee Board members under the Automatic
Option Grant Program.
     E. The repricing, replacement or regranting of any previously granted share
option, through cancellation or by lowering the exercise price of such share
option, shall be prohibited unless the shareholders of the Company first approve
such repricing, replacement or regranting.
ARTICLE TWO
DISCRETIONARY OPTION GRANT PROGRAM
I. TERMS AND CONDITIONS OF OPTIONS
     Options granted pursuant to the Discretionary Option Grant Program shall be
authorized by action of the Plan Administrator and may, at the Plan
Administrator’s discretion, be either Incentive Options or Non-Statutory
Options. Individuals who are not Employees of the Corporation or its parent or
subsidiary corporations may only be granted Non-Statutory Options. Each granted
option shall be evidenced by one or more instruments in the form approved by the
Plan Administrator; provided, however, that each such instrument shall comply
with the terms and conditions specified below. Each instrument evidencing an
Incentive Option shall, in addition, be subject to the applicable provisions of
Section II of this Article Two.
     A. Exercise Price.

  1.   The exercise price per Ordinary Share shall be fixed by the Plan
Administrator in accordance with the following provisions:

  (a)   The exercise price per Ordinary Share subject to an Incentive Option
shall in no event be less than one hundred percent (100%) of the Fair Market
Value per Ordinary Share on the grant date.     (b)   The exercise price per
Ordinary Share subject to a Non-Statutory Option shall in no event be less than
eighty-five percent (85%) of the Fair Market Value per Ordinary Share on the
grant date.     (c)   In no event may the exercise price per Ordinary Share
subject to any Incentive or Non-Statutory Option be less than the par value of
such Ordinary Share.

  2.   The exercise price shall become immediately due upon exercise of the
option and, subject to the provisions of Section I of Article Four and the
instrument evidencing the grant, shall be payable in one of the following
alternative forms specified below:

  (a)   full payment in cash or check made payable to the Corporation’s order;  
  (b)   full payment through a broker-dealer sale and remittance procedure
pursuant to which the Optionee shall provide concurrent irrevocable written
instructions (i) to a Corporation-designated brokerage firm to effect the
immediate sale of the purchased Ordinary Shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased Ordinary Shares
plus all applicable

-6-



--------------------------------------------------------------------------------



 



      Federal, state and local income and employment taxes required to be
withheld by the Corporation in connection with such purchase and (ii) to the
Corporation to deliver the certificates for the purchased Ordinary Shares
directly to such brokerage firm in order to complete the sale transaction; or  
  (c)   conversion of a convertible note issued by the Corporation or a
Subsidiary, the terms of which provide that it is convertible into Ordinary
Shares issuable pursuant to the 1993 Plan (with the principal amount and any
accrued interest being converted and credited dollar for dollar to the payment
of the exercise price).

     B. Term and Exercise of Options. Each option granted under this
Discretionary Option Grant Program shall be exercisable at such time or times
and during such period as is determined by the Plan Administrator and set forth
in the instrument evidencing the grant. No such option, however, shall have a
maximum term in excess of five (5) years measured from the grant date. The
option, together with any stock appreciation rights pertaining to such option,
shall be exercisable only by the Optionee and shall not be assignable by the
Optionee, except for a transfer of the option effected by will or the laws of
descent or distribution following the Optionee’s death. Notwithstanding the
foregoing, (i) Optionees may transfer or assign their options (other than
Incentive Options) to family members (as defined below) through a gift or a
domestic relations order (and not in a transfer for value), and (ii) if the
terms of the applicable instrument evidencing the grant of an option so provide,
Optionees who reside outside of the United States and Singapore may assign their
options to a financial institution outside of the United States and Singapore
that has been approved by the Plan Administrator, in accordance with the terms
of the applicable instrument. The Optionee shall be solely responsible for
effecting any such assignment, and for ensuring that such assignment is valid,
legal and binding under all applicable laws. The Plan Administrator shall have
the discretion to adopt such rules as it deems necessary to ensure that any
assignment is in compliance with all applicable laws.
     C. Termination of Service.

  1.   The following provisions shall govern the exercise period applicable to
any outstanding options held by the Optionee at the time of cessation of Service
or death.

  (a)   Should an Optionee cease Service for any reason (including death or
Permanent Disability) while holding one or more outstanding options under this
Article Two, then none of those options shall (except to the extent otherwise
provided pursuant to subparagraph 3 below) remain exercisable for more than a
twenty-four (24)-month period (or such shorter period determined by the Plan
Administrator and set forth in the instrument evidencing the grant) measured
from the date of such cessation of Service.     (b)   Any option held by the
Optionee under this Article Two and exercisable in whole or in part on the date
of his or her death may be subsequently exercised by the personal representative
of the Optionee’s estate or by the person or persons to whom the option is
transferred pursuant to the Optionee’s will or in accordance with the laws of
descent and distribution. However, the right to exercise such option shall lapse
upon the earlier of (i) the second anniversary of the date of the Optionee’s
death (or such shorter period determined by the Plan Administrator and set forth
in the instrument evidencing the grant) or (ii) the specified expiration date of
the option term. Accordingly, upon the occurrence of the earlier event, the
option shall terminate and cease to remain outstanding.     (c)   Under no
circumstances shall any such option be exercisable after the specified
expiration date of the option term.     (d)   During the applicable post-Service
exercise period, the option may not be exercised in the aggregate for more than
the number of Ordinary Shares (if any) for which that option is exercisable at
the time of the Optionee’s cessation of Service. Upon the expiration of the
limited post-Service exercise period or (if earlier) upon the specified
expiration date of the option term, each such option shall terminate and cease
to be outstanding with respect to any vested Ordinary

-7-



--------------------------------------------------------------------------------



 



      Shares for which the option has not otherwise been exercised. However,
each outstanding option shall immediately terminate and cease to be outstanding,
at the time of the Optionee’s cessation of Service, with respect to any Ordinary
Shares for which the option is not otherwise at that time exercisable or in
which Optionee is not otherwise vested.     (e)   Should (i) the Optionee’s
Service be terminated for misconduct (including, but not limited to, any act of
dishonesty, willful misconduct, fraud or embezzlement) or (ii) the Optionee make
any unauthorized use or disclosure of confidential information or trade secrets
of the Corporation or its parent or subsidiary corporations, then in any such
event all outstanding options held by the Optionee under this Article Two shall
terminate immediately and cease to remain outstanding.

  2.   The Plan Administrator shall have complete discretion, exercisable either
at the time the option is granted or at any time while the option remains
outstanding, to permit one or more options held by the Optionee under this
Article Two to be exercised, during the limited post-Service exercise period
applicable under this paragraph C., not only with respect to the number of
vested Ordinary Shares for which each such option is exercisable at the time of
the Optionee’s cessation of Service but also with respect to one or more
subsequent installments of vested Ordinary Shares for which the option would
otherwise have become exercisable had such cessation of Service not occurred.  
  3.   The Plan Administrator shall also have full power and authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to extend the period of time for which the option is
to remain exercisable following the Optionee’s cessation of Service or death
from the limited period in effect under subparagraph 1. above to such greater
period of time as the Plan Administrator shall deem appropriate. In no event,
however, shall such option be exercisable after the specified expiration date of
the option term.

     D. Stockholder Rights. An optionee shall have no stockholder rights with
respect to the Ordinary Shares subject to the option until such individual shall
have exercised the option and paid the exercise price for the purchased Ordinary
Shares.
II. INCENTIVE OPTIONS
     The terms and conditions specified below shall be applicable to all
Incentive Options granted under this Article Two. Incentive Options may only be
granted to individuals who are Employees of the Corporation. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to such terms and conditions. Except as so modified by this
Section II, the provisions of Articles One, Two and Four of the Plan shall apply
to all Incentive Options granted hereunder.
     A. Dollar Limitation. The aggregate Fair Market Value (determined as of the
respective date or dates of grant) of the Ordinary Shares for which one or more
options granted to any Employee under this Plan (or any other option plan of the
Corporation or its parent or subsidiary corporations) may for the first time
become exercisable as incentive stock options under the Code during any one
calendar year shall not exceed the sum of One Hundred Thousand Dollars
($100,000). To the extent the Employee holds two (2) or more such options which
become exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such options as incentive stock options
under the Code shall be applied on the basis of the order in which such options
are granted. Should the number of Ordinary Shares for which any Incentive Option
first becomes exercisable in any calendar year exceed the applicable One Hundred
Thousand Dollar ($100,000) limitation, then that option may nevertheless be
exercised in such calendar year for the excess number of shares as a
non-statutory option under the Code.
     B. 10% Stockholder. If any individual to whom an Incentive Option is
granted is the owner of stock (as determined under Section 424(d) of the Code)
possessing ten percent (10%) or more of the total combined voting power of all
classes of stock of the Corporation or any one of its parent or subsidiary
corporations, then the exercise price per Ordinary Share shall not be less than
the greater of (i) one hundred and ten percent (110%) of the Fair Market Value
per Ordinary Share on the grant date or (ii) the par value of such Ordinary
Share.

-8-



--------------------------------------------------------------------------------



 



III. CORPORATE TRANSACTION/CHANGE IN CONTROL
     A. In the event of any Corporate Transaction, each option which is at the
time outstanding under this Article Two shall automatically accelerate so that
each such option shall, immediately prior to the specified effective date for
the Corporate Transaction, become fully exercisable with respect to the total
number of Ordinary Shares at the time subject to such option and may be
exercised for all or any portion of such Ordinary Shares. However, an
outstanding option under this Article Two shall not so accelerate if and to the
extent: (i) such option is, in connection with the Corporate Transaction, either
to be assumed by the successor corporation or parent thereof or to be replaced
with a comparable option to purchase shares of the capital stock of the
successor corporation or parent thereof, (ii) such option is to be replaced with
a cash incentive program of the successor corporation which preserves the option
spread existing at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to
such option or (iii) the acceleration of such option is subject to other
limitations imposed by the Plan Administrator at the time of the option grant.
The determination of option comparability under clause (i) above shall be made
by the Plan Administrator, and its determination shall be final, binding and
conclusive.
     B. Immediately following the consummation of the Corporate Transaction, all
outstanding options under this Article Two shall terminate and cease to remain
outstanding, except to the extent assumed by the successor corporation or its
parent company.
     C. Each outstanding option under this Article Two which is assumed in
connection with the Corporate Transaction or is otherwise to continue in effect
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply and pertain to the number and class of securities which would have been
issued to the option holder, in consummation of such Corporate Transaction, had
such person exercised the option immediately prior to such Corporate
Transaction. Appropriate adjustments shall also be made to the exercise price
payable per share, provided the aggregate exercise price payable for such
securities shall remain the same. In addition, the class and number of
securities available for issuance under the Plan following the consummation of
the Corporate Transaction shall be appropriately adjusted.
     D. The Plan Administrator shall have the discretion, exercisable either in
advance of any actually-anticipated Corporate Transaction or at the time of an
actual Corporate Transaction, to provide (upon such terms as it may deem
appropriate) for the automatic acceleration of one or more outstanding options
granted under the Plan which are assumed or replaced in the Corporate
Transaction and do not otherwise accelerate at that time, in the event the
Optionee’s Service should subsequently terminate within a designated period
following such Corporate Transaction.
     E. The Plan Administrator shall have the discretionary authority,
exercisable either in advance of any actually-anticipated Change in Control or
at the time of an actual Change in Control, to provide for the automatic
acceleration of one or more outstanding options under this Article Two upon the
occurrence of the Change in Control. The Plan Administrator shall also have full
power and authority to condition any such option acceleration upon the
subsequent termination of the Optionee’s Service within a specified period
following the Change in Control.
     F. Any options accelerated in connection with the Change in Control shall
remain fully exercisable until the expiration or sooner termination of the
option term.
     G. The grant of options under this Article Two shall in no way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.
     H. The portion of any Incentive Option accelerated under this Section III
in connection with a Corporate Transaction or Change in Control shall remain
exercisable as an incentive stock option under the Code only to the extent the
dollar limitation of Section II of this Article Two is not exceeded. To the
extent such dollar limitation is exceeded, the accelerated portion of such
option shall be exercisable as a non-statutory option under the Code.
IV. CANCELLATION AND REGRANT OF OPTIONS
     The Plan Administrator shall have the authority to effect, at any time and
from time to time, with the consent of the

-9-



--------------------------------------------------------------------------------



 



affected Optionees, the cancellation of any or all outstanding options under
this Article Two and to grant in substitution new options under the Plan
covering the same or different numbers of Ordinary Shares but with an exercise
price per Ordinary Share not less than (i) eighty-five percent (85%) of the Fair
Market Value per Ordinary Share on the new grant date or (ii) one hundred
percent (100%) of such Fair Market Value in the case of an Incentive Option, but
in no event shall the exercise price per Ordinary Share be less than the par
value of such Ordinary Share.
V. STOCK APPRECIATION RIGHTS
     A. Provided and only if the Plan Administrator determines in its discretion
to implement the stock appreciation right provisions of this Section V, one or
more Optionees may be granted the right, exercisable upon such terms and
conditions as the Plan Administrator may establish, to surrender all or part of
an unexercised option under this Article Two in exchange for a distribution from
the Corporation in an amount equal to the excess of (i) the Fair Market Value
(on the option surrender date) of the number of vested Ordinary Shares for which
the surrendered option (or surrendered portion thereof) is at the time
exercisable over (ii) the aggregate exercise price payable for such vested
Ordinary Shares.
     B. No surrender of an option shall be effective hereunder unless it is
approved by the Plan Administrator. If the surrender is so approved, then the
distribution to which the Optionee shall accordingly become entitled under this
Section V may be made in Ordinary Shares valued at Fair Market Value on the
option surrender date, in cash, or partly in Ordinary Shares and partly in cash,
as the Plan Administrator shall in its sole discretion deem appropriate.
     C. If the surrender of an option is rejected by the Plan Administrator,
then the Optionee shall retain whatever rights the Optionee had under the
surrendered option (or surrendered portion thereof) on the option surrender date
and may exercise such rights at any time prior to the later of (i) five
(5) business days after the receipt of the rejection notice or (ii) the last day
on which the option is otherwise exercisable in accordance with the terms of the
instrument evidencing such option, but in no event may such rights be exercised
more than five (5) years after the date of the option grant.
     D. One or more Section 16 Insiders may, in the Plan Administrator’s sole
discretion, be granted limited stock appreciation rights in tandem with their
outstanding options under this Article Two. Upon the occurrence of a Hostile
Take-Over, the Section 16 Insider shall have a thirty (30)-day period in which
he or she may surrender any outstanding options with such a limited stock
appreciation right in effect for at least six (6) months to the Corporation, to
the extent such option is at the time exercisable for vested Ordinary Shares.
The Section 16 Insiders shall in return be entitled to a cash distribution from
the Corporation in an amount equal to the excess of (i) the Take-Over Price of
the vested Ordinary Shares for which each surrendered option (or surrendered
portion thereof) is at the time exercisable over (ii) the aggregate exercise
price payable for such Ordinary Shares. The cash distribution payable upon such
option surrender shall be made within five (5) days following the date the
option is surrendered to the Corporation. Neither the approval of the Plan
Administrator nor the consent of the Board shall be required in connection with
such option surrender and cash distribution. Any unsurrendered portion of the
option shall continue to remain outstanding and become exercisable in accordance
with the terms of the instrument evidencing such grant.
     E. The Ordinary Shares subject to any option surrendered for an
appreciation distribution pursuant to this Section V shall not be available for
subsequent issuance under the Plan.
ARTICLE THREE
AUTOMATIC OPTION GRANT PROGRAM
I. ELIGIBILITY
     A. Eligible Directors. The individuals eligible to receive automatic option
grants pursuant to the provisions of this Article Three shall be limited to
(i) those individuals who are serving as non-employee Board members on the
Initial Automatic Grant Date, (ii) those individuals who are first elected or
appointed as non-employee Board members after the Initial Automatic Grant Date,
whether through appointment by the Board or election by the Corporation’s
stockholders, and (iii) those individuals who continue to serve as non-employee
Board members at one or more Annual

-10-



--------------------------------------------------------------------------------



 



Stockholders Meetings held after the Underwriting Execution Date. In no event,
however, may any non-employee Board member who is a Singapore resident
participate in this Automatic Option Grant Program. Any non-employee Board
member eligible to participate in the Automatic Option Grant Program pursuant to
the foregoing criteria shall be designated an Eligible Director for purposes of
the Plan.
     B. Limitation. Except for the option grants to be made pursuant to the
provisions of this Automatic Option Grant Program, a non-employee Board member
shall not be entitled to receive any additional option grants or stock issuances
under this Plan or any other stock plan of the Corporation (or its parent or
subsidiaries) during his or her period of Board service.
II. TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS
     A. Grant Dates. Option grants shall be made under this Article Three on the
dates specified below:

  1.   Initial Grant.

          Each individual serving as an Eligible Director on the Initial
Automatic Grant Date shall automatically be granted on such date a Non-Statutory
Option to purchase 30,000 Ordinary Shares upon the terms and conditions of this
Article Three.
          Each individual who first becomes an Eligible Director after the
Initial Automatic Grant Date, whether through election by the stockholders or
appointment by the Board, shall automatically be granted, at the time of such
initial election or appointment, a Non-Statutory Option to purchase 30,000*
Ordinary Shares upon the terms and conditions of this Article Three.

  2.   Annual Grant. On the date of each Annual Stockholders Meeting held after
the Underwriting Execution Date, each individual who is at that time serving as
an Eligible Director, whether or not such individual is standing for reelection
as a Board member at that Annual Meeting, shall automatically be granted a
Non-Statutory Option to purchase an additional 6,000* Ordinary Shares upon the
terms and conditions of this Article Three, provided such individual has served
as a Board member for at least six (6) months.

     B. There shall be no limit on the number of such 6,000* Ordinary Share
option grants any one Eligible Director may receive over his or her period of
Board service. The number of Ordinary Shares for which the automatic option
grants are to be made to each newly elected or continuing Eligible Director
shall be subject to periodic adjustment pursuant to the applicable provisions of
Section VI.C. of Article One.
     C. Exercise Price. The exercise price per Ordinary Share subject to each
automatic option grant made under this Article Three shall be determined as
follows:

  1.   For each automatic option grant made on the Initial Automatic Grant Date,
the exercise price per Ordinary Share shall be equal to the Fair Market Value
per Ordinary Share on such date as shall be determined by the Plan Administrator
after taking into account such factors as the Plan Administrator deems relevant.
    2.   For all other automatic option grants, the exercise price per Ordinary
Share shall be equal to one hundred percent (100%) of the Fair Market Value per
Ordinary Share on the automatic grant date, but in no event less than the par
value of such Ordinary Share.

     D. Payment. The exercise price shall be payable in one of the alternative
forms specified below:

  1.   full payment in cash or check made payable to the Corporation’s order; or
    2.   to the extent the option is exercised for vested Ordinary Shares, full
payment through a sale and

-11-



--------------------------------------------------------------------------------



 



      remittance procedure pursuant to which the non-employee Board member shall
provide concurrent irrevocable written instructions (i) to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased Ordinary Shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Ordinary Shares and (ii) to the
Corporation to deliver the certificates for the purchased Ordinary Shares
directly to such brokerage firm in order to complete the sale transaction.

     E. Option Term. Each automatic grant under this Article Three shall have a
maximum term of ten (10) years measured from the automatic grant date, except
that any grant to a person who is not an employee of the Company or a related
entity will have a maximum term of five (5) years.
     F. Exercisability. Each automatic grant shall become exercisable for the
Ordinary Shares subject to that grant in a series of successive equal monthly
installments upon the Optionee’s completion of each month of Board service over
the twenty-four (24) month period measured from the automatic grant date. The
exercisability of each such grant shall be subject to acceleration as provided
in Section II.G and Section III of this Article Three. In no event, however,
shall any automatic option grant become exercisable for any additional Ordinary
Shares after the Optionee’s cessation of Board service.
     G. Transferability. During the lifetime of the Optionee, each automatic
option grant, together with the limited stock appreciation right pertaining to
such option, shall be exercisable only by the Optionee and shall not be
assignable or transferable by the Optionee, except for a transfer of the option
effected by will or the laws of descent or distribution following the Optionee’s
death. Notwithstanding the foregoing, (i) Optionees may transfer or assign their
options (other than Incentive Options) to family members (as defined below)
through a gift or domestic relations order (and not in a transfer for value),
and (ii) if the terms of the applicable Award Agreement so provide, Optionees
who reside outside of the United States and Singapore may assign their options
to a financial institution outside of the United States and Singapore that has
been approved by the Committee, in accordance with the terms of the applicable
award agreement. The Optionee shall be solely responsible for effecting any such
assignment, and for ensuring that such assignment is valid, legal and binding
under all applicable laws. The Committee shall have the discretion to establish
such rules as it deems necessary to ensure that all such assignments are made in
compliance with all applicable laws. For purposes of this paragraph, “family
member” includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the employee’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the employee) control the management of assets, and any other entity in
which these persons (or the employee) own more than fifty percent of the voting
interests.
     H. Termination of Board Service.

  1.   Should the Optionee cease to serve as a Board member for any reason
(other than death or Permanent Disability) while holding one or more automatic
option grants under this Article Three, then such individual shall have a six
(6)-month period following the date of such cessation of Board service in which
to exercise each such option for any or all of the option shares for which the
option is exercisable at the time of such cessation of Board service. Each such
option shall immediately terminate and cease to remain outstanding, at the time
of the Optionee’s cessation of Board service, with respect to any option shares
for which the option is not otherwise at that time exercisable.     2.   Should
the Optionee die within six (6) months after cessation of Board service, then
any automatic option grant held by the Optionee at the time of death may
subsequently be exercised, for any or all of the option shares for which the
option is exercisable at the time of the Optionee’s cessation of Board service
(less any option shares subsequently purchased by the Optionee prior to death),
by the personal representative of the Optionee’s estate or by the person or
persons to whom the option is transferred pursuant to the Optionee’s will or in
accordance with the laws of descent and distribution. The right to exercise each
such option shall lapse upon the expiration of the twelve (12)-month period
measured from the date of the Optionee’s death.

-12-



--------------------------------------------------------------------------------



 



  3.   Should the Optionee die or become Permanently Disabled while serving as a
Board member, then each automatic option grant held by such Optionee under this
Article Three shall immediately become exercisable for all the Ordinary Shares
subject to that option, and the Optionee (or the representative of the
Optionee’s estate or the person or persons to whom the option is transferred
upon the Optionee’s death) shall have a twelve (12)-month period following the
date of the Optionee’s cessation of Board service in which to exercise such
option for any or all of those Ordinary Shares as fully-vested shares.     4.  
In no event shall any automatic grant under this Article Three remain
exercisable after the expiration date of the five (5)-year option term. Upon the
expiration of the applicable post-service exercise period under subparagraphs 1.
through 3. above or (if earlier) upon the expiration of the five (5)-year option
term, the automatic grant shall terminate and cease to be outstanding for any
option shares for which the option was exercisable at the time of the Optionee’s
cessation of Board service but for which such option was not otherwise
exercised.

     I. Stockholder Rights. The holder of an automatic option grant under this
Article Three shall have none of the rights of a stockholder with respect to the
Ordinary Shares subject to such option until such individual shall have
exercised the option and paid the exercise price for the purchased Ordinary
Shares.
     J. Remaining Terms. The remaining terms and conditions of each automatic
option grant shall be as set forth in the form Automatic Stock Option Agreement
attached as Exhibit A.
III. CORPORATE TRANSACTION/CHANGE IN CONTROL/HOSTILE TAKE-OVER
     A. In the event of any Corporate Transaction, each option at the time
outstanding under this Article Three but not otherwise fully exercisable shall,
immediately prior to the specified effective date for the Corporate Transaction,
automatically accelerate and become fully exercisable for all of the Ordinary
Shares at the time subject to that option and may be exercised for all or any
portion of those shares as fully vested Ordinary Shares. Immediately following
the consummation of the Corporate Transaction, all automatic option grants under
this Article Three shall terminate and cease to remain outstanding.
     B. In connection with any Change in Control of the Corporation, each option
at the time outstanding under this Article Three but not otherwise fully
exercisable shall, immediately prior to the specified effective date for the
Change in Control, automatically accelerate and become fully exercisable for all
of the Ordinary Shares at the time subject to that option and may be exercised
for all or any portion of those shares as fully vested Ordinary Shares. Each
such option shall remain so exercisable for the option shares until the
expiration or sooner termination of the option term.
     C. Upon the occurrence of a Hostile Take-Over, the Optionee shall have a
thirty (30)-day period in which to surrender to the Corporation each option held
by him or her under this Article Three for a period of at least six (6) months.
The Optionee shall in return be entitled to a cash distribution from the
Corporation in an amount equal to the excess of (i) the Take-Over Price of the
Ordinary Shares at the time subject to the surrendered option (whether or not
the option is otherwise at the time exercisable for those Ordinary Shares) over
(ii) the aggregate exercise price payable for such Ordinary Shares. Such cash
distribution shall be paid within five (5) days following the surrender of the
option to the Corporation. Neither the approval of the Plan Administrator nor
the consent of the Board shall be required in connection with such option
surrender and cash distribution. The Ordinary Shares subject to each option
surrendered in connection with the Hostile Take-Over shall NOT be available for
subsequent issuance under the Plan.
     D. The automatic option grants outstanding under this Article Three shall
in no way affect the right of the Corporation to adjust, reclassify, reorganize
or otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.
IV. AMENDMENT OF THE AUTOMATIC GRANT PROVISIONS
     A. Limited Amendments. The provisions of this Automatic Option Grant
Program, together with the automatic option grants outstanding under this
Article Three, may not be amended at intervals more frequently than once every
six

-13-



--------------------------------------------------------------------------------



 



(6) months, other than to the extent necessary to comply with applicable U.S.
income tax laws and regulations.
ARTICLE FOUR
MISCELLANEOUS
I. LOANS OR INSTALLMENT PAYMENTS
     A. The Plan Administrator may, in its discretion but subject to any
prohibition imposed by any applicable laws, assist any Optionee, to the extent
such Optionee is an Employee (including an Optionee or Participant who is an
officer of the Corporation), in the exercise of one or more stock options
granted to such Optionee under the Discretionary Option Grant Program, including
the satisfaction of any Federal, state and local income and employment tax
obligations arising therefrom, by (i) authorizing the extension of a loan from
the Corporation to such Optionee or (ii) permitting the Optionee to pay the
exercise price for the purchased shares in installments over a period of years.
The terms of any loan or installment method of payment (including the interest
rate and terms of repayment) shall be upon such terms as the Plan Administrator
specifies in the applicable option agreement or otherwise deems appropriate
under the circumstances. Loans or installment payments may be authorized with or
without security or collateral. However, the maximum credit available to the
Optionee may not exceed the exercise price of the acquired Ordinary Shares (less
the par value of such shares) plus any Federal, state and local income and
employment tax liability incurred by the Optionee in connection with the
acquisition of the Ordinary Shares.
     B. The Plan Administrator may, in its absolute discretion, determine that
one or more loans extended under this financial assistance program shall be
subject to forgiveness by the Corporation in whole or in part upon such terms
and conditions as the Plan Administrator may deem appropriate.
     C. All financial assistance provided under this Section I of Article Four
shall be effected in compliance with the applicable provisions of
Section 76(9)(b) of the Companies Act, Chapter 50 of Singapore (or any successor
statutory provision).
II. AMENDMENT OF THE PLAN AND AWARDS
     A. The Board has complete and exclusive power and authority to amend or
modify the Plan (or any component thereof) in any or all respects whatsoever.
However, (i) no such amendment or modification shall adversely affect rights and
obligations with respect to options at the time outstanding under the Plan,
unless the Optionee consents to such amendment, and (ii) any amendment made to
the Automatic Option Grant Program (or any options outstanding thereunder) shall
be in compliance with the limitation of Section IV of Article Three. In
addition, the Board may not, without the approval of the Corporation’s
stockholders, amend the Plan to (i) materially increase the maximum number of
Ordinary Shares issuable under the Plan or the number of Ordinary Shares for
which options may be granted per newly-elected or continuing Eligible Director
under Article Three of the Plan or the maximum number of Ordinary Shares for
which any one individual participating in the Plan may be granted stock options
over the term of the Plan, except for permissible adjustments under
Section VI.C. of Article One, (ii) materially modify the eligibility
requirements for plan participation or (iii) materially increase the benefits
accruing to plan participants.
     B. Options to purchase Ordinary Shares may be granted under the
Discretionary Option Grant Program which are in excess of the number of Ordinary
Shares then available for issuance under the Plan. However, no such option shall
become exercisable in whole or in part for the excess Ordinary Shares subject to
that option until stockholder approval is obtained for a sufficient increase in
the number of Ordinary Shares available for issuance under the Plan. If such
stockholder approval is not obtained within twelve (12) months after the date
the first such excess option grants are made, then such options shall terminate
and cease to be exercisable with respect to the excess number of Ordinary
Shares, and no further option grants shall be made under the Plan.
III. TAX WITHHOLDING
     The Corporation’s obligation to deliver Ordinary Shares upon the exercise
of stock options for such shares under the Plan shall be subject to the
satisfaction of all applicable income and employment tax withholding
requirements.

-14-



--------------------------------------------------------------------------------



 



IV. EFFECTIVE DATE AND TERM OF PLAN
     A. This Plan became effective when adopted by the Board and approved by the
stockholders in 1993. On June 8, 1995, the Board approved an amendment to the
Plan to (i) increase the aggregate number of Ordinary Shares issuable over the
term thereof from 7,200,000* shares to 12,000,000* shares and (ii) increase the
number of Ordinary Shares for which options may be granted to any one individual
from 2,400,000* shares to 4,000,000* shares. The shareholders approved those
amendments at the 1995 Annual Meeting.
     B. In June 1996, the Board amended the Plan to (i) increase the aggregate
number of Ordinary Shares issuable over the term of the Plan from 6,000,000*
Ordinary Shares to 8,000,000* Ordinary Shares. The stockholders approved such
amendment at the 1996 Annual Meeting.
     C. On August 15, 1996, the Board amended and restated the Plan to
authorize, among other things, the separate but concurrent jurisdiction of the
Discretionary Option Grant Program by the Primary Committee and one or more
Secondary Committees of the Board, with the Primary Committee to have the sole
authority to administer such program with respect to Section 16 Insiders.
     D. In September 1997, the Board approved an amendment to the Plan to
increase the aggregate number of Ordinary Shares issuable over the term thereof
from 16,000,000* to 20,800,000* shares. The shareholders approved those
amendments at the 1997 Annual Meeting.
     E. In August 1998, the Board approved an amendment to the Plan to increase
the aggregate number of Ordinary Shares issuable over the term thereof from
20,800,000* to 28,800,000* shares. The shareholders approved this amendment at
the 1998 Annual Meeting.
     F. In July 1999, the Board approved an amendment to the Plan to increase
the aggregate number of Ordinary Shares issuable over the term of the Plan from
28,800,000* Ordinary Shares to 32,800,000* Ordinary Shares. The shareholders
approved this amendment at the 1999 Annual Meeting.
     G. In November 1999, the Board approved an amendment to the Plan to
increase the aggregate number of Ordinary Shares issuable over the term of the
Plan from 32,800,000* Ordinary Shares to 40,800,000* Ordinary Shares. The
shareholders approved this amendment at the 2000 Extraordinary General Meeting.
     H. In September 2000, the Board approved an amendment to the Plan to
increase the aggregate number of Ordinary Shares issuable over the term of the
Plan from 40,800,000* Ordinary Shares to 50,400,000* Ordinary Shares. The
shareholders approved this amendment at the 2000 Annual Meeting.
     I. The Plan shall terminate upon the earlier of (i) November 30, 2003 or
(ii) the date on which all Ordinary Shares available for issuance under the Plan
shall have been issued or cancelled pursuant to the exercise, surrender or
cash-out of the options granted under the Plan. If the date of termination is
determined under clause (i) above, then all option grants outstanding on such
date shall thereafter continue to have force and effect in accordance with the
provisions of the instruments evidencing such grants.
V. USE OF PROCEEDS
     Any cash proceeds received by the Corporation from the sale of Ordinary
Shares pursuant to option grants under the Plan shall be used for general
corporate purposes.
VI. REGULATORY APPROVALS
     A. The implementation of the Plan, the granting of any stock option or
stock appreciation right under the Plan, the issuance of any Ordinary Shares
upon the exercise or surrender of the stock options or stock appreciation rights
granted hereunder shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory

-15-



--------------------------------------------------------------------------------



 



authorities having jurisdiction over the Plan, the stock options and stock
appreciation rights granted under it and the Ordinary Shares issued pursuant to
it.
     B. No Ordinary Shares or other assets or securities shall be issued or
delivered under this Plan unless and until there shall have been compliance with
(i) all applicable requirements of U.S. and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the Ordinary
Shares issuable under the Plan, (ii) all applicable listing requirements of any
securities exchange on which the Ordinary Shares are then listed for trading and
(iii) all applicable requirements of Singapore law.
VII. NO EMPLOYMENT/SERVICE RIGHTS
     Neither the action of the Corporation in establishing the Plan, nor any
action taken by the Plan Administrator hereunder, nor any provision of the Plan
shall be construed so as to grant any individual the right to remain in the
Service of the Corporation (or any parent or subsidiary corporation) for any
period of specific duration, and the Corporation (or any parent or subsidiary
corporation retaining the services of such individual) may terminate such
individual’s Service at any time and for any reason, with or without cause.
VIII. MISCELLANEOUS PROVISIONS
     A. Except to the extent otherwise expressly provided in the Plan, the right
to acquire Ordinary Shares or other assets or securities under the Plan may not
be assigned, encumbered or otherwise transferred by any Optionee.
     B. The provisions of the Plan shall inure to the benefit of, and be binding
upon, the Corporation and its successors or assigns, whether by Corporate
Transaction or otherwise, and the Participants and Optionees, the legal
representatives of their respective estates, their respective heirs or legatees
and their permitted assignees.
VIX. OPTION EXCHANGE PROGRAM
          Notwithstanding any other provision of this Plan to the contrary, upon
approval of this amendment by the Corporation’s shareholders, the Board, the
Plan Administrator or any designee of the Board or the Plan Administrator may
provide for, and the Corporation may implement, a one-time option exchange
offer, pursuant to which certain outstanding options would, at the election of
the holder of such option, be surrendered to the Corporation for cancellation,
whereupon the surrendered options shall terminate and have no legal effect
whatsoever, in exchange for the grant of a lesser number of new options, which
new options may have reduced exercise prices and different vesting and
expiration periods from the surrendered options; provided, however, that such
offer shall be commenced within twelve months of the date of such shareholder
approval. For the avoidance of doubt, the surrendering and cancellation of the
options shall not at any time, result in the Corporation acquiring, directly or
indirectly, a right or interest in the surrendered options.
 

*   Reflects the two-for-one stock splits in the form of a bonus issue (the
equivalent of a stock dividend) effective December 22, 1998, December 22, 1999
and October 16, 2000.

-16-